324 F.3d 1380
INTERNATIONAL AIR RESPONSE, Plaintiff-Appellant,v.UNITED STATES, Defendant-Appellee.
No. 01-5117.
United States Court of Appeals, Federal Circuit.
April 7, 2003.

1
Lawrence A. Kasten, Lewis and Roca LLP, of Phoenix, AZ, filed a response to the petition for rehearing for plaintiff-appellant.


2
Kenneth S. Kessler, Trial Attorney, Commercial Litigation Branch, Civil Division, Department of Justice, of Washington, DC, filed a combined petition for panel rehearing and rehearing en banc for defendant-appellee. With him on the petition were Robert D. McCallum, Jr., Assistant Attorney General; David M. Cohen, Director; and Donald Kinner, Assistant Director.


ORDER


3
A combined petition for panel rehearing and rehearing en banc having been filed by the Appellee, and a response thereto having been invited by the court and filed by the Appellant, and the petition for panel rehearing having been referred to the panel that heard the appeal, and thereafter the petition for rehearing en banc and response having been referred to the circuit judges who are in regular active service,


4
Upon consideration thereof,

IT IS ORDERED THAT:

5
(1) The petition for panel rehearing is denied.1


6
(2) The petition for rehearing en banc is denied.


7
(3) The mandate of the court will issue on April 14, 2003.



Notes:


1
 The merits panel issues an order simultaneously with this order